Case 9:20-cv-00032-DWM Document 7 Filed 04/29/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT iL ED

FOR THE DISTRICT OF MONTANA APR 2 9 onon

MISSOULA DIVISION Chest, Sm os
[Dye a eth ta
wt Moris
OPPORTUNITY BANK OF CV 20—32—M—DWM

MONTANA d/b/a THE STATE BANK
OF TOWNSEND, a division of
Opportunity Bank of Montana,
ORDER
Plaintiff,

Vv.

STORMY CLARK, JOHANNA
CLARK, and, UNITED STATES OF
AMERICA (acting through the Farm
Service Agency, Department of
Agriculture),

Defendants.

 

 

Plaintiff Opportunity Bank of Montana having filed a motion for voluntary
dismissal pursuant to Rule 41(a)(1)(A)(a),

IT IS ORDERED that the above-captioned cause is DISMISSED
WITHOUT PREJUDICE, each party to pay its own costs. All pending motions are
MOOT and all deadlines are VACATED.

DATED this day of April, 2020.

 

Donal W. Molloy, District Judge
United State$ District Court
